EXHIBIT 10.5


CONSOLIDATED AND
AMENDED AND RESTATED
PROMISSORY NOTE

$290,213.83 April 11, 1009
Louisville, Kentucky

        WHEREAS, NTS DEVELOPMENT COMPANY, a Kentucky corporation having an
address of 10172 Linn Station Road, Louisville, Kentucky, 40223 (“Lender”) has
made certain loans and advances to NTS MORTGAGE INCOME FUND (“MIF”), a Delaware
corporation having an address of 10172 Linn Station Road, Louisville, Kentucky
40223 (sometimes referred to hereinafter as “Borrower”), which loans and
advances are evidenced by the following promissory notes:

        (a) that certain Promissory Note dated January 1, 2009 made by Borrower
payable to the order of Lender in the face principal amount of Two Hundred
Thirty Thousand Seven Hundred Fifty Nine Dollars and Fifty One Cents
($230,759.51) (“Note 2009-1”); and

        (b) that certain Promissory Note dated February 1, 2009 made by Borrower
payable to the order of Lender in the face principal amount of Eighteen Thousand
Two Hundred Thirty Dollars and Sixty Five Cents ($18,230.65) (“Note 2009-2”);
and

        (c) that certain Promissory Note dated March 1, 2009 made by Borrower
payable to the order of Lender in the face principal amount of Nineteen Thousand
Four Hundred Fourteen Dollars and Forty Three Cents ($19,414.43) (“Note
2009-3”); and

        Note 2009-1, Note 2009-2 and Note 2009-3 are sometimes hereinafter
referred to collectively as the “Notes.”

        WHEREAS, Lender has made additional advances or loans to the Borrower
during the month of March 2009 for payroll billings and overhead fees in the
aggregate amount of Twenty One Thousand Eight Hundred Nine Dollars and Twenty
Four Cents ($21,809.24) (the “Advances”); and

        WHEREAS, for the convenience of Borrower and Lender, the parties have
agreed to consolidate, amend and restate the Notes in their entirety hereunder
and to include the amount of the Advances in the principal balance due under the
Notes (the “Consolidated and Amended and Restated Note”), which consolidation,
amendment and restatement shall in no manner constitute a repayment,
satisfaction or novation of the indebtedness evidenced by the Notes;

        NOW THEREFORE, Borrower makes and grants to Lender this Consolidated and
Amended and Restated Note (the “Note”) under the following terms:

        FOR VALUE RECEIVED, the undersigned, NTS MORTGAGE INCOME FUND (“MIF”), a
Delaware corporation having a mailing address of 10172 Linn Station Road,
Louisville, Kentucky 40223 (sometimes referred to herein as “Borrower”) hereby
promises and

--------------------------------------------------------------------------------

agrees to pay to the order of NTS DEVELOPMENT COMPANY, a Kentucky corporation
(“Lender”), in lawful money of the United States of America in immediately
available funds at its offices located at 10172 Linn Station Road, Louisville,
Kentucky, 40223, the principal sum of TWO HUNDRED NINETY THOUSAND TWO HUNDRED
THIRTEEN DOLLARS AND EIGHTY THREE CENTS ($290,213.83) (the “Loan”), together
with interest on the unpaid balance thereof accruing at the rate per annum set
forth below.

    1.        Interest Rate. The principal balance of the Loan will bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) equal to the sum of
(A) the Index, plus (B) one and three quarters percent (1 ¾ %) per annum. The
Index is the rate of interest per annum equal to LIBOR. “LIBOR” shall mean the
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1%) (x) the Published
Rate by (y) a number equal to 1.00 minus the percentage prescribed by the
Federal Reserve for determining the maximum reserve requirements with respect to
any eurocurrency funding by banks on such day. “Published Rate” shall mean the
rate of interest published each Business Day in The Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one month period as published
in another publication determined by Lender). The rate of interest charged shall
be adjusted as of each Business Day based on changes in LIBOR without notice to
Borrower, and shall be applicable to the then outstanding balance under the Loan
from the effective date of any such change. If LIBOR applies, all calculations
of interest on the Loan will be computed on the basis of a year of 360 days and
paid on the actual number of days elapsed.

        If Lender determines (which determination shall be final and conclusive)
that, by reason of circumstances affecting the eurodollar market generally,
deposits in dollars (in the applicable amounts) are not being offered to banks
in eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then Lender shall give notice thereof to Borrower.
Thereafter, until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate per annum equal to the sum of (A) the Prime
Rate minus (B) three quarters percent (.75%) (the “Base Rate”). The Prime Rate
is the rate publicly announced by PNC Bank National Association (“PNC Bank”)
from time to time as its prime rate; it is not tied to any rate external to PNC
Bank or index and does not necessarily reflect the lowest rate of interest
actually charged by PNC Bank to any particular class or category of customers.
The rate of interest charged shall be adjusted when the Prime Rate changes
without notice to Borrower, and shall be applicable to the then outstanding
balance under the Loan from the effective date of any such change.

        In addition, if, after this date, Lender shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or

- 2 -

--------------------------------------------------------------------------------

administration thereof by a governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any guideline, request or directive (whether or not having the
force of law) of any such authority, central bank of comparable agency shall
made it unlawful or impossible for Lender to make or maintain or fund loans
bearing interest based on LIBOR, Lender shall notify Borrower. Upon receipt of
such notice, until Lender notifies Borrower that the circumstances giving rise
to such determination no longer apply, (a) the availability of LIBOR shall be
suspended, and (b) the interest rate for the unpaid balance of the Loan advances
shall be converted to the next Business Day to the Base Rate. For purposes
hereof “Business Day” shall mean any day other than a Saturday or Sunday or a
legal holiday on which commercial banks are authorized or required by law to be
closed for business in Louisville, Kentucky.

        In no event will the rate of interest hereunder exceed the maximum rate
allowed by law.

    2.        Payment Terms. Interest shall be due and payable commencing on the
first day of each month beginning May 1, 2009 until December 31, 2009 on which
date all outstanding principal and accrued interest shall be due and payable in
full (the “Maturity Date”). Payments received will be applied to charges, fees
and expenses (including attorneys’ fees), accrued interest and principal in any
order the Lender may choose, in its sole discretion.

    3.        Late Payments; Default Rate. If a payment is more than 15 days
late, the Borrower shall also pay to the Lender a late charge equal to 5% of the
unpaid portion of the payment or $100, whichever is greater (the “Late Charge”).
Such 15 day period shall not be construed in any way to extend the due date of
any such payment. Upon maturity, whether by acceleration, demand or otherwise,
and at the option of the Lender upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, this Note shall bear
interest at a rate per annum (calculated on the basis of the actual number of
days that principal is outstanding over a year of 360 days) which shall be four
percentage points (4%) in excess of the Base Rate in effect from time to time
but not more than the maximum rate allowed by law (the “Default Rate”). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note. Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Lender’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Lender’s exercise of any rights and remedies hereunder, under the Loan Documents
or under applicable law, and any fees and expenses of any agents or attorneys
which the Lender may employ. In addition, the Default Rate reflects the
increased credit risk to the Lender of carrying a loan that is in default. The
Borrower agrees that the Late Charge and Default Rate are reasonable forecasts
of just compensation for anticipated and actual harm incurred by the Lender, and
that the actual harm incurred by the Lender cannot be estimated with certainty
and without difficulty.

    4.        Prepayment. The indebtedness evidenced by this Note may be prepaid
in whole or in part at any time without penalty or premium.

- 3 -

--------------------------------------------------------------------------------

    5.        Events of Default. The occurrence of any of the following events
will be deemed to be an “Event of Default” under this Note:

                (i)        Borrower fails to make any payment when due
hereunder, or fails to otherwise comply with any term or provision of this Note,
and such failure is not cured within any applicable cure period or fails to
comply;

                (ii)        The filing by or against Borrower of any proceeding
in bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against Borrower, such proceeding is not dismissed or stayed within
30 days of the commencement thereof);

                (iii)        Any assignment by Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of Borrower;

                (iv)        A judgment or judgments are entered against
Borrower, Borrower defaults in the payment of any other debts or there is a
material adverse change in the financial condition of Borrower, or the Lender in
good faith believes the prospects for repayment of this Note have been impaired;
and

                (v)        Any material statement made to the Lender about
Borrower, or about Borrower’s financial condition, or about any collateral
securing this Note is false or misleading.

Upon the occurrence of an Event of Default: (a) in an Event of Default specified
in clauses (ii) or (iii) above shall occur, the outstanding principal balance
and accrued interest hereunder together with any additional amounts payable
hereunder shall be immediately due and payable without demand or notice of any
kind; (b) if any other Event of Default shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder, at the option of the Lender and without demand or notice of
any kind may be accelerated and become immediately due and payable; (c) at the
option of the Lender, this Note will bear interest at the Default Rate from the
date of the occurrence of the Event of Default; and (d) the Lender may exercise
from time to time any of the rights and remedies available to the Lender under
applicable law.

    6.        Indemnity. The Borrower agrees to indemnify each of the Lender,
each legal entity, if any, who controls, is controlled by or is under common
control with the Lender, and each of their respective directors, officers and
employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against any and all claims, damages, losses, liabilities and
expenses (including all fees and charges of internal or external counsel with
whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Borrower), in connection with or arising out of or relating to the matters
referred to

- 4 -

--------------------------------------------------------------------------------

in this Note whether (a) arising from or incurred in connection with any breach
of a representation, warranty or covenant by the Borrower, or (b) arising out of
or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Note, payment of any amounts hereunder and the assignment of any rights
hereunder. The Borrower may participate at its expense in the defense of any
such auction or claim.

    7.        Miscellaneous. All notices, demands, requests, consents, approvals
and other communications required or permitted hereunder (“Notices”) must be in
writing (except as may be agreed otherwise above with respect to borrowing
requests) and will be effective upon receipt. Notices may be given in any manner
to which the parties may separately agree, including electronic mail. Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section. No delay or omission on
the Lender’s part to exercise any right or power arising hereunder will impair
any such right or power. The Lender’s rights and remedies hereunder are
cumulative and not exclusive of any other rights or remedies which the Lender
may have under other agreements, at law or in equity. No modification, amendment
or waiver of, or consent to any departure by the Borrower from, any provision of
this Note will be effective unless made in a writing signed by the Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. The Borrower agrees to pay on demand, to the
extent permitted by law, all costs and expenses incurred by the Lender in the
enforcement of its rights in this Note and in any security therefor, including
without limitation reasonable fees and expenses of the Lender’s counsel. If any
provision of this Note is found to be invalid, illegal or unenforceable in any
respect by a court, all the other provisions of this Note will remain in full
force and effect. The Borrower and all other makers and indorsers of this Note
hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Notice is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrower and its heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Lender and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Lender’s written
consent and the Lender at any time may assign this Note in whole or in part.

This Note has been delivered to and accepted by the Lender and will be deemed to
be made in the State where the Lender’s office indicated above is located. This
Note will be interpreted and the rights and liabilities of the Lender and the
Borrower determined in accordance

- 5 -

--------------------------------------------------------------------------------

with the laws of the State where the Lender’s office indicated above is located,
excluding its conflict of laws rules. The Borrower hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Lender’s office indicated above is located; provided
that nothing contained in this Note will prevent the Lender from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Borrower acknowledges and agrees that the venue provided above
is the most convenient forum for both the Lender and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Note.

    8.        Waiver of Jury Trial. The Borrower irrevocably waives any and all
right it may have to a trial by jury in any action, proceeding or claim of any
nature relating to this Note, any documents executed in connection with this
Notice or any transaction contemplated in any of such documents. The Borrower
acknowledges that the foregoing waiver is knowing and voluntary.

        The Borrower acknowledges that it has read and understands all of the
provisions of this Note, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.

- 6 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and Lender have caused this Consolidated and
Amended and Restated Promissory Note to be executed as of the date, month and
year first above written, with the intent to be legally bound hereby.

BORROWER:

NTS MORTGAGE INCOME FUND,
a Delaware corporation,

By: /s/ Brian F. Lavin
——————————————
Print Name: Brian F. Lavin
Title: President



LENDER:

NTS DEVELOPMENT COMPANY, a Kentucky
corporation

By: /s/ Gregory A. Wells
——————————————
Print Name: Gregory A. Wells
Title: Executive Vice President



- 7 -